Citation Nr: 1122888	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-34 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for thoracolumbar strain.

2.  Entitlement to service connection for a cervical spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1997 to September 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

When this case was previously before the Board in September 2010, it was remanded for the purpose of affording the Veteran a videoconference hearing before the Board.  In March 2011 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The issue of entitlement to a rating in excess of 10 percent for thoracolumbar strain is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's cervical spine disability is etiologically related to his active service. 


CONCLUSION OF LAW

A cervical spine disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his cervical spine disability is related to his active service; specifically that it is the result of his involvement in a severe submarine collision during active service.

Service treatment records note complaints of and treatment for low back strain and shoulder pain.  A January 2005 treatment record indicates several small abrasions on the top of the Veteran's head.  A Report of Medical Assessment dated in July 2005 notes complaints of back problems due to his submarine running aground.  A Report of Medical history indicates that the Veteran had been involved in a severe submarine grounding.

Post service treatment records indicate complaints of neck pain.  The record of a November 2005 VA initial evaluation notes complaints of constant, chronic, neck pain as well as back and shoulder pain due to an on-ship collision.  The report of a December 2005 X-ray study of the cervical spine notes a history of pain after a January submarine accident with normal findings on the current study.  

A July 2008 physical medicine and rehabilitation TBI screen indicated that the Veteran was involved in an underwater collision on a submarine at high speeds.  After review of previous VA treatment records and radiology report, as well as neurocognitive examination, an assessment of cervical strain was noted with the main pain generator being the trapezius, with poor posture contributing to the symptoms.  

An August 2008 VA treatment record notes a history of neck pain since being in a submarine accident with pain becoming increasingly sharp and radiating to his left shoulder without any associated change in activity.  An MRI showed a moderate sized central, broad based left paramidline herniation of the disc impinging on the thecal sac, causing severe spinal canal as well as left neural foraminal stenosis.  A diagnosis of C5-6 disc herniation with radicular pain, progressively worsening was provided.

Private treatment records indicate that the Veteran underwent an anterior C5-6 cervical discectomy and total disk replacement in December 2008.  Subsequent records reflect continued treatment for the Veteran's cervical spine disability.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in March 2011.  During his hearing he testified that he served on submarines while on active duty with the Navy from 1997 to 2005.  In January 2005, the submarine he was on ran into an underwater mountain while travelling at top speed.  At the time, the Veteran stated he was in bed, and his body slid on impact, forcing his knees up behind his ears.  He had to contort himself to get out of the bed by twisting his neck and back.  The Veteran further reported that in April 2005, after dry-docking his ship, his body locked up and he could not get out of bed.  At that point, he sought medical treatment and started physical therapy.  When the Veteran was discharged from service in November 2005, he sought treatment with VA, at which time he complained of neck and back pain.  

The Board notes that the Veteran is competent to state when he first began experiencing neck pain and to state that it has continued since service.  Additionally, the Board notes that service treatment records indicate that the Veteran was involved in a submarine collision, and that post service treatment records document a cervical spine disability associated with the in-service collision.  Furthermore, the Board has found the Veteran to be credible.  Therefore, the record demonstrates in-service injury resulting from a submarine collision, a current diagnosis of a herniated disc at C5-6, and credible evidence of continuity of symptomatology from service to the present time.  Accordingly, the Veteran is entitled to service connection for this disability.


ORDER

Service connection for a cervical spine disability is granted.


REMAND

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his thoracolumbar strain in October 2008.  During his March 2011 hearing, the Veteran asserted that his low back disability had worsened since his last examination.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his low back disability.  

Additionally, it appears that the most recent VA treatment records associated with the claims file are dated in May 2010.  Thus, while this case is in remand status, the originating agency should obtain any outstanding records pertaining to treatment of the disability during the period of this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's back disability during the period of this claim, to include any pertinent VA medical records for the period since May 2010.

2. Then, the RO/AMC should arrange for the Veteran to be afforded a VA examination with an appropriate examiner for the purpose of ascertaining the severity of his service-connected back disability and all associated neurological impairment.  All evaluations, studies and tests deemed necessary should be accomplished.  

The RO/AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should determine whether there is any neurological impairment due to the Veteran's service-connected back disability.  If neurological impairment is found, the examiner should specifically identify the nerve or nerves that are affected by the Veteran's service-connected back disability, and discuss the severity of the impairment caused by the affected nerve(s).  In this regard, the examiner should state whether there is any paralysis of the affected nerve, and if so whether it is complete or incomplete, and whether such paralysis is mild, moderate or severe.

3.  The RO/AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


